   Case 18-00636-SMT   Doc 52    Filed 02/14/19 Entered 02/14/19 10:12:52   Desc Main
                                Document Page 1 of 13
The document below is hereby signed.

Signed: February 14, 2019




                                 ___________________________
                                 S. Martin Teel, Jr.
                                 United States Bankruptcy Judge
                       UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF COLUMBIA

    In re                                )
                                         )
    ANGELO EARL HORTON,                  )       Case No. 18-00636
                                         )       (Chapter 7)
                        Debtor.          )       Not for publication in
                                         )       West’s Bankruptcy Reporter.

                   MEMORANDUM DECISION AND ORDER DENYING
                  EMERGENCY MOTION TO STAY PENDING APPEAL

         The debtor filed an Emergency Motion to Stay Bankruptcy

    Order/Judgment Pending Appeal (“Motion”) (Dkt. No. 50) that will

    be denied for the following reasons.

                                             I

         The debtor filed a voluntary petition in this case,

    originally under chapter 13, on September 25, 2018.              The case was

    converted to chapter 7 on November 7, 2018.            Wilmington Savings

    Fund Society, FSB (“Wilmington Savings”) filed a motion for

    relief from the automatic stay to permit it to pursue a

    foreclosure action in state court against the debtor’s real

    property, alleging that it is a secured creditor by virtue of a

    note secured by a deed of trust against the property.              The debtor

    filed an opposition to the motion contending: (1) that Wilmington
Case 18-00636-SMT   Doc 52    Filed 02/14/19 Entered 02/14/19 10:12:52   Desc Main
                             Document Page 2 of 13


Savings lacks standing to pursue the motion (having not

specifically pled that it is the holder of the note), has failed

to establish that it has an interest in the property, is not the

real party in interest, and has engaged in a wrongful

foreclosure; (2) that the debtor owes nothing on the note; and

(3) that he has substantial equity in the property.

      A hearing was set for December 20, 2018, at which the debtor

failed to appear.     The court determined that cause existed to

lift the automatic stay, even though Wilmington Savings had not

presented evidence establishing that it is the owner or holder of

the note at issue.     A Memorandum Decision re Motion for Relief

From the Automatic Stay (“Memorandum Decision”) (Dkt. No. 44) was

entered on January 9, 2019, that elaborated on that ruling.

      The debtor filed his notice of appeal on January 18, 2019,

and this Motion on January 30, 2019.

                                       II

      A party seeking a stay pending appeal must show (1) the

likelihood that it will succeed on the merits of its appeal; (2)

the likelihood it will be irreparably harmed absent a stay; (3)

the prospect that others will be harmed if a stay is granted; and

(4) granting the stay is in the public interest.              S.E.C. v.

Bilzerian, 641 F. Supp. 2d 16, 19 (D.D.C. 2009).




                                        2
Case 18-00636-SMT    Doc 52     Filed 02/14/19 Entered 02/14/19 10:12:52   Desc Main
                               Document Page 3 of 13


      A.   The Debtor Has Not Shown a Likelihood of Success on the
           Merits of His Appeal.

           1.       The Debtor Has Not Shown a Reason to Keep the
                    Automatic Stay in Place.

      The automatic stay is a temporary stay pending a

determination of whether there is cause to lift the stay, and

such cause includes there being, as here, no reason under the

Bankruptcy Code to keep the automatic stay in place.                 The debtor

has not articulated any reason under the Bankruptcy Code to keep

the automatic stay in place.

      First, permitting Wilmington Savings to proceed to

foreclosure will have no impact on the debtor’s benefits under

the Bankruptcy Code.          A debtor’s benefits under the Bankruptcy

Code, commonly referred to as giving the debtor a fresh start,

are achieved by the debtor’s right to receive a discharge of

unsecured debts and the right to exempt property from the estate.

These rights will not be altered by permitting Wilmington Savings

to pursue its asserted foreclosure rights.

      The debtor’s discharge rights will be unaffected by

permitting Wilmington Savings to pursue its asserted foreclosure

rights.    This is a chapter 7 case under which liens pass through

the bankruptcy case unaffected by the debtor’s discharge.                   Long

v. Bullard, 117 U.S. 617, 621 (1886); Dewsnup v. Timm, 502 U.S.




                                          3
Case 18-00636-SMT   Doc 52    Filed 02/14/19 Entered 02/14/19 10:12:52    Desc Main
                             Document Page 4 of 13


410, 419 (1992).1     Of course, that would not be the case if the

trustee were to sell the property, but the trustee has not

attempted to sell the property.

      If the debtor were to take steps to exempt the property from

the estate, the debtor’s exemption rights similarly will not be

impaired by permitting Wilmington Savings to pursue its asserted

foreclosure rights.     When property is exempted from the estate it

revests in the debtor, but the Bankruptcy Code does not enhance

the debtor’s rights as owner of the exempted property.                   But for

the automatic stay, the debtor is subject to any foreclosure

efforts with respect to the property (if it is exempted) to the

same extent he would be had bankruptcy not ensued.

      Second, the debtor has not identified any adverse impact on

the administration of the estate that would arise from a

foreclosure action proceeding.          In this chapter 7 case, the

chapter 7 trustee is the representative of the estate.                   11 U.S.C.

§ 323(a).   He did not oppose the motion for relief from the

automatic stay and thus does not view the lifting of the

automatic stay to permit Wilmington Savings to pursue foreclosure

as having an impact on the administration of the estate.                  The

debtor maintains that there is equity in the property at issue,



      1
        This is not a chapter 11 case where the property may be
necessary for an effective plan of reorganization, or a chapter
13 case where the debtor has the right to cure arrears under a
plan.

                                        4
Case 18-00636-SMT   Doc 52     Filed 02/14/19 Entered 02/14/19 10:12:52   Desc Main
                              Document Page 5 of 13


but the trustee has not pursued a motion to sell the property in

order to realize that equity for the benefit of the estate.                  As

the representative of the estate, he is the party with standing

to seek to sell the property.          The debtor might be able to exempt

the property in its entirety from the estate under D.C. Code

§ 15-501(a)(14), which may explain why, if there is equity in the

property, the trustee has not sought to sell the property and did

not seek to oppose Wilmington Savings’ motion for relief from the

automatic stay.2

      If the property is not exempted and remains property of the

estate, the debtor has not suggested that he wishes to sell the

property in order for the trustee to have funds to distribute to

unsecured creditors.         In any event, the debtor may not attempt in

this chapter 7 case to sell the property because (1) that would

be an exercise of control over property of the estate in

violation of 11 U.S.C. § 362(d)(3), and (2) the trustee, not the

debtor, is the representative of the estate.

      If the property is exempted from the estate, the estate

would not be entitled to any proceeds of a sale of the property,

and any disposition of the property would have no apparent impact



      2
        The debtor could amend his Schedule C (part of Dkt. No.
4) to elect to take exemptions available under 11 U.S.C.
§ 532(b)(3) which includes “property that is exempt under . . .
State or local law that is applicable on the date of the filing
of the petition” based on where the debtor’s domicile was located
for specified time periods preceding the filing of the case.

                                         5
Case 18-00636-SMT   Doc 52    Filed 02/14/19 Entered 02/14/19 10:12:52    Desc Main
                             Document Page 6 of 13


upon the administration of the estate.

      Third, based on the foregoing, the debtor has not shown that

subject matter jurisdiction would exist over a proceeding in the

bankruptcy court to adjudicate the debtor’s defenses to

Wilmington Savings’ asserted right to foreclose against his

property.   The district court’s bankruptcy subject matter

jurisdiction, exercised by the bankruptcy court via a referral to

the bankruptcy court under District Court Local Bankruptcy Rule

5011-1(a), is limited under 28 U.S.C. § 1334(b) to “all civil

proceedings arising under title 11, or arising in or related to

cases under title 11.”        Wilmington Savings’ asserted right to

foreclose and the debtor’s defenses to that asserted right arise

under nonbankruptcy law, not under the Bankruptcy Code.                  Nor do

those matters constitute proceedings that “arise in” the

bankruptcy case, “the narrow category of matters that ‘have no

existence outside of the bankruptcy,’ or that ‘could only arise

in the context of a bankruptcy[.]’”           Gupta v. Quincy Med. Ctr.,

858 F.3d 657, 666 (1st Cir. 2017) (citations omitted).                   Finally,

the debtor has not shown that those matters are “related to” the

bankruptcy case: the debtor has not shown that those matters

would have any impact on the administration of the estate.                   See

Pacor, Inc. v. Higgins, 743 F.2d 984, 994 (3d Cir. 1984).                   As

observed in Celotex Corp. v. Edwards, 514 U.S. 300, 308 n.6

(1995), the courts of appeals that have addressed the question of


                                        6
Case 18-00636-SMT   Doc 52    Filed 02/14/19 Entered 02/14/19 10:12:52   Desc Main
                             Document Page 7 of 13


“related to” jurisdiction agree that there is no “related to”

jurisdiction over “proceedings that have no effect on the estate

of the debtor.”     The outcome of the debtor’s defenses regarding

Wilmington Savings’ rights could, if successful, maximize the

amount he receives if he were to exempt the property from the

estate.    However, § 1334(b) does not grant jurisdiction over

proceedings that solely affect property that a debtor has

exempted from the estate.        Turner v. Ermiger (In re Turner ), 724

F.2d 338 (2d Cir.1983); see also In re McClellan, 99 F.3d 1420,

1422–23 (7th Cir. 1996); In re Ostroff, 433 B.R. 442, 449–50

(Bankr. D.D.C. 2010); Eastjun Coop., LLC v. Spike Club LLC                 (In

re Wilson), Adv. Pro. No. 13-10019, 2004 WL 420037, *2 (Bankr.

D.D.C. Feb. 27, 2004) (noting that a “claim that the lien is

invalid is simply a characteristic of the property

exempted . . ., and the debtors can assert that invalidity

outside of this bankruptcy case.”).           A proceeding to enforce a

lien or to declare it unenforceable is not “related to” a

bankruptcy case merely because the debtor happens to be a debtor

in bankruptcy at the time the proceeding is brought.               See

Community Bank of Homestead v. Boone(In re Boone ), 52 F.3d 958,

961 (11th Cir. 1995).        “To fall within the court's jurisdiction,

the plaintiffs’ claims must affect the estate, not just the

debtor.”    Wood v. Wood (In re Wood ), 825 F.2d 90, 94 (5th Cir.

1987) (footnote omitted).


                                        7
Case 18-00636-SMT   Doc 52    Filed 02/14/19 Entered 02/14/19 10:12:52   Desc Main
                             Document Page 8 of 13


      Of course, the bankruptcy court had jurisdiction to decide

the motion for relief from the automatic stay, and could have

denied the motion if it were evident that Wilmington Savings were

seeking to enforce an unsecured claim, but Wilmington Savings

seeks only to enforce an alleged lien.            There was no bankruptcy

reason to waste the limited resources of the bankruptcy court by

engaging in an evidentiary hearing to delve into whether

Wilmington Savings has an enforceable lien, a dispute arising

under nonbankruptcy law whose resolution will not impact the

estate or any of the debtor’s rights under the Bankruptcy Code,

and whose resolution is best left for decision in a nonbankruptcy

court of competent jurisdiction.

      Fourth, upon the closing of this case, the automatic stay

will be terminated under 11 U.S.C. § 362(c)(1) and (2) with

respect to Wilmington Savings’ pursuing foreclosure efforts.

This follows because the debtor’s real property, which was listed

on his schedules, will be abandoned to him under 11 U.S.C.

§ 554(c) upon the closing of the case.            The only reason the case

remains open is that the court is waiting for the trustee to file

a report of no distribution or, if he is able to obtain funds to

administer, a final report.         The time to object to the debtor’s

discharge and to file a complaint to determine that a debt is

nondischargeable has expired (and, anyway, neither of those types

of proceedings would have impacted the propriety of lifting the


                                        8
Case 18-00636-SMT   Doc 52    Filed 02/14/19 Entered 02/14/19 10:12:52   Desc Main
                             Document Page 9 of 13


automatic stay).     It is only happenstance that the trustee has

not yet filed a report permitting the court to close the case

that the case remains open.         There is no reason why the debtor

should be entitled to have the automatic stay remain in place

just because the case happens to remain open because the trustee

(who has not opposed the lifting of the automatic stay) has not

completed his administration of the estate (in contrast to a

debtor’s case that has been closed because the trustee has

completed the administration of the estate).

      Fifth, the Bankruptcy Code enhances a debtor’s nonbankruptcy

law entitlements only as specifically provided by the Bankruptcy

Code.   “Congress has generally left the determination of property

rights in the assets of a bankrupt's estate to state law.”

Butner v. United States, 440 U.S. 48, 54 (1979).              There is no

reason to deviate from the state law result, “simply because an

interested party is involved in a bankruptcy proceeding,” unless

“some federal interest requires a different result.”               Id.

Although 11 U.S.C. § 105(a) authorizes a bankruptcy court to

issue any order necessary or appropriate to carry out the

provisions of the Bankruptcy Code, § 105(a) does not “authorize

the bankruptcy court to create substantive rights that are

otherwise unavailable under applicable law, [nor does it]

constitute a roving commission to do equity.”             United States v.

Sutton, 786 F.2d 1305 (5th Cir. 1986) (footnote omitted).                 The


                                        9
Case 18-00636-SMT    Doc 52    Filed 02/14/19 Entered 02/14/19 10:12:52   Desc Main
                              Document Page 10 of 13


Bankruptcy Code does not confer on the bankruptcy court a magic

wand to wave to give the debtor some benefit (not conferred by a

specific Bankruptcy Code provision) just because the debtor

happens to be in financial straits.            The debtor is entitled to a

fresh start, but that only means that he is entitled to the

benefit of the discharge he will receive and the benefit of

property that he may exempt.           The Bankruptcy Code does not confer

upon the bankruptcy court the right to enhance the debtor’s fresh

start rights by keeping the automatic stay in place when there is

no reason under the Bankruptcy Code to keep the automatic stay in

place.

            2.      The Debtor Has Not Shown that Wilmington Savings
                    is Not the Real Party in Interest.

      The debtor also asserts that the court did not rule on the

debtor’s objection that Wilmington Savings was not a real party

in interest.     However, the court explained in its Memorandum

Decision that Wilmington Savings was in fact the real party in

interest.    The debtor’s Motion further shows the debtor’s

misunderstanding of what “a real party in interest” means.                  The

debtor asserts that Wilmington Savings is not the real party in

interest under Fed. R. Civ. P. 17, made applicable under Fed. R.

Bankr. P. 7017, because Wilmington Savings has not shown that it

is the holder of the note.          The debtor is correct that under Rule

17 a party may only prosecute an action if it is the real party

in interest.     However, if the debtor thoroughly read the rule,

                                        10
Case 18-00636-SMT   Doc 52    Filed 02/14/19 Entered 02/14/19 10:12:52   Desc Main
                             Document Page 11 of 13


the debtor would realize that what the rule is requiring is that

a party can only sue on its own behalf, and not on behalf of

another, except under certain exceptions provided by the rule.

Wilmington Savings asserts that it has a right to foreclose on

the property and was seeking a lift of the stay to proceed to

initiate an action on its alleged right to foreclose on the

property, not the right of another party to foreclose on the

property, meaning that Wilmington Savings was the “real party in

interest” as far as Rule 17 was concerned.             Under 11 U.S.C.

§ 326(d), any “party in interest” may seek the lifting of the

automatic stay.     Accordingly, the court is not required, for

purposes of lifting the automatic stay, to determine whether

Wilmington Savings in fact has a right to foreclose on the

debtor’s real property.        Moreover, the issue of whether

Wilmington Savings indeed has a right to foreclose on the

debtor’s real property is a state law issue that ought to be

decided in a nonbankruptcy forum as the debtor has not shown that

the issue will have an impact on the administration of this case.

      B.   The Debtor Has Not Shown Irreparable Harm if the Stay
           Pending Appeal is Not Granted.

      The debtor asserts that he will be irreparably harmed should

a stay pending appeal not be granted because the foreclosure

would proceed and the debtor would lose all remedies for

recovering his real property.          However, if the foreclosure is

inappropriate, the debtor has all the protections afforded him by

                                       11
Case 18-00636-SMT   Doc 52    Filed 02/14/19 Entered 02/14/19 10:12:52   Desc Main
                             Document Page 12 of 13


nonbankruptcy law in a nonbankruptcy forum to stop an

inappropriate foreclosure from happening.             If the debtor has in

fact fully paid the mortgage, and if Wilmington Savings indeed

does not have a right to foreclose on the property, then the

debtor can raise those defenses, and any other defenses the

debtor may have against a foreclosure on his real property, in

Wilmington Savings’ foreclosure action in the state court.                 With

these protections in place, the debtor has not shown that there

will be irreparable harm if the court should deny the stay

pending appeal.

      C.    The Debtor Has Not Shown an Absence of Harm to Others
            if the Stay Pending Appeal is Granted.

      If the stay pending appeal should be granted, Wilmington

Savings would be further delayed in pursuing its remedies, a

foreclosure action, in collecting any debt it may be owed.                 The

delay caused by the stay is unnecessary and only causes more harm

to Wilmington Savings in adjudicating its rights under the deed

of trust.

      D.    The Debtor Has Made No Showing That the Public Interest
            Weighs in Favor of a Stay Pending Appeal.

      The issues that need to be decided, whether the debtor in

fact owes a debt, and whether Wilmington Savings is indeed the

holder of the note, are state law issues that do no arise under

the Bankruptcy Code, and the debtor has pointed to nothing

requiring the bankruptcy court to decide those issues in order to


                                       12
Case 18-00636-SMT                                                                                      Doc 52    Filed 02/14/19 Entered 02/14/19 10:12:52   Desc Main
                                                                                                                Document Page 13 of 13


administer the case.                                                                                            These are state law issues that ought not

be dragged into a bankruptcy court for adjudication only on the

basis that the debtor happens to be in a bankruptcy case.                                                                                                    The

public interest weighs in favor of denying a stay pending appeal

so that the creditor’s asserted right to foreclose and the

debtor’s defenses to that asserted right can be adjudicated by

the state court where those matters belong.

                                                                                                                          III

                              For all these reasons, it is

                              ORDERED that the debtor’s Emergency Motion to Stay

Bankruptcy Order/Judgment Pending Appeal (Dkt. No. 50) is DENIED.

                                                                                                                                     [Signed and dated above.]

Copies to: Debtor (by hand-mailing); recipients of e-
notifications of filings.




R:\Common\TeelSM\TTD\Orders\Appeals\Order_deny motion for stay appending appeal_Angelo Horton_v8.wpd
                                                                                                                          13
